1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,711

10 JOSEPH C. PERRY,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
13 Frank K. Wilson, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Joseph C. Perry
18 Santa Fe, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 WECHSLER, Judge.

22          Summary dismissal was proposed for the reasons stated in the notice of
1 proposed disposition. No memorandum opposing summary dismissal has been filed,

2 and the time for doing so has expired.

3       Dismissed.

4       IT IS SO ORDERED.


5                                              ______________________________
6                                              JAMES J. WECHSLER, Judge

7 WE CONCUR:



8 _______________________________
9 MICHAEL E. VIGIL, Judge



10 _______________________________
11 TIMOTHY L. GARCIA, Judge




                                           2